


 HR 5264 ENR: To extend the Andean Trade Preference Act,

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 5264
		
		AN ACT
		To extend the Andean Trade Preference Act,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Andean
			 Trade Preference Extension Act of 2008.
		2.Andean Trade
			 Preference Act
			(a)ExtensionSection
			 208 of the Andean Trade Preference Act (19 U.S.C. 3206) is amended by striking
			 February 29, 2008 and inserting December 31,
			 2008.
			(b)Treatment of
			 certain apparel articlesSection 204(b)(3) of the Andean Trade
			 Preference Act (19 U.S.C. 3203(b)(3)(B)) is amended—
				(1)in subparagraph
			 (B)—
					(A)in clause
			 (iii)—
						(i)in
			 subclause (II), by striking 5 succeeding 1-year periods and
			 inserting 6 succeeding 1-year periods; and
						(ii)in
			 subclause (III)(bb), by inserting and for the succeeding 1-year
			 period, after for the 1-year period beginning October 1,
			 2007,; and
						(B)in clause (v)(II),
			 by striking 4 succeeding 1-year periods and inserting 5
			 succeeding 1-year periods; and
					(2)in subparagraph
			 (E)(ii)(II), by striking December 31, 2006 and inserting
			 December 31, 2008.
				3.Customs user
			 feesSection 13031(j)(3) of
			 the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C.
			 58c(j)(3)) is amended—
			(1)in subparagraph
			 (A), by striking December 13, 2014 and inserting December
			 27, 2014; and
			(2)in subparagraph
			 (B)(i), by striking December 13, 2014 and inserting
			 December 27, 2014.
			4.Time for payment
			 of corporate estimated taxesThe percentage under subparagraph (C) of
			 section 401(1) of the Tax Increase Prevention and Reconciliation Act of 2005 in
			 effect on the date of the enactment of this Act is increased by 0.25 percentage
			 points.
		
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
